Harenton Hotel, Inc. v Village of Warsaw (2021 NY Slip Op 05243)





Harenton Hotel, Inc. v Village of Warsaw


2021 NY Slip Op 05243


Decided on October 1, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


830 CA 20-00938

[*1]THE HARENTON HOTEL, INC., AND RANDY M. HARE, INDIVIDUALLY AND AS AGENT FOR E. PROPERTIES, LLC, PLAINTIFFS-APPELLANTS,
vVILLAGE OF WARSAW, DANIEL HURLBURT, CODE ENFORCEMENT OFFICER, INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY, AND VALERIE DUELL, VILLAGE OF WARSAW ZONING BOARD MEMBER, INDIVIDUALLY AND IN HER OFFICIAL CAPACITY, DEFENDANTS-RESPONDENTS. 


KNAUF SHAW LLP, ROCHESTER (JONATHAN R. TANTILLO OF COUNSEL), FOR PLAINTIFFS-APPELLANTS. 
LIPPMAN O'CONNOR, BUFFALO (GERARD E. O'CONNOR OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Wyoming County (Michael M. Mohun, A.J.), entered June 18, 2020. The order granted the motion of defendants to dismiss the complaint and dismissed the complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: October 1, 2021
Ann Dillon Flynn
Clerk of the Court